 
 
I 
111th CONGRESS
2d Session
H. R. 5287 
IN THE HOUSE OF REPRESENTATIVES 
 
May 12, 2010 
Ms. Corrine Brown of Florida introduced the following bill; which was referred to the Committee on Natural Resources
 
A BILL 
To amend the Outer Continental Shelf Lands Act to permanently prohibit the conduct of offshore drilling on the outer Continental Shelf of the Atlantic Ocean and Gulf of Mexico. 
 
 
1.Short titleThis Act may be cited as the East Coast and Gulf Coast Ocean Protection Act of 2010.  
2.Prohibition of oil and gas leasing on Atlantic Ocean and Gulf of Mexico OCSSection 8 of the Outer Continental Shelf Lands Act (43 U.S.C. 1337) is amended by adding at the end the following: 
 
(q)Prohibition of Oil and Gas Leasing in Certain AreasNotwithstanding any other provision of this section or any other law, the Secretary of the Interior shall not issue a lease for the exploration, development, or production of oil or natural gas in any area on the outer Continental Shelf of the Atlantic Ocean or Gulf of Mexico.. 
 
